124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Omar MMUBANGO, Appellant,v.MINNESOTA POLLUTION CONTROL AGENCY;  Jeff Bradt;  RobertDullinger;  Michael Kanner, Appellees.
No. 97-1142.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 5, 1997.Filed Sept. 10, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Omar Mmubango appeals from the district court's1 order dismissing this employment discrimination action with prejudice for lack of subject matter jurisdiction, based on the Rooker-Feldman doctrine.  See Charchenko v. City of Stillwater, 47 F.3d 981, 982-83 (8th Cir.1995) (under Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983), federal district courts lack subject matter jurisdiction if relief requested in federal action would effectively reverse state court decision or void its ruling).  Having carefully reviewed the record and the parties' submissions, we conclude the district court was correct and an extended discussion is unnecessary.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
We deny Mmubango's motion to "set aside the appeal process."



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota